Citation Nr: 1633959	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a dental disability for compensation purposes, claimed as four top front teeth knocked out as the result of an injury.

2. Entitlement to service connection for varicose veins of the right lower extremity. 

3. Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1951 to March 1955.  His awards include the National Defense Service Medal and the German Occupation Medal.  

The Veteran's dental claim comes before the Board on appeal from a June 2012 
rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent, part, denied the petition to reopen the claim because new and material evidence had not been submitted since a July 2005 rating decision which denied the dental claim for compensation purposes, and invited the Veteran to direct a claim for dental treatment to the nearest VA Medical Center.

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the U.S. Court of Appeals for Veterans Claims held that a claim for service connection is also considered a claim for VA outpatient dental treatment.  The regulations applicable to service connection for dental disabilities were amended.  The purpose of the amendments was to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to, the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2015).

During the course of the appeal, the Veteran requested entitlement to VA dental treatment, including in a January 2007 statement and in a November 2012 statement in which he reported that a VA dentist would not treat him unless he received service-connection.  Since the issue of the Veteran's entitlement to VA outpatient dental treatment has not been considered by the appropriate entities, this matter is REFFERED to the RO for appropriate action, and the Board will now discuss the compensation aspect of the Veteran's dental disability claim.  

Concerning this claim, the Board notes that the claim has been readjudicated by the RO since the issuance of the February 2013 statement of the case, but a supplemental statement of the case (SSOC) has not been issued.  See 38 C.F.R.        § 19.31.  However, the additional evidence received since the February 2013 statement of the case (SOC) was, in fact, considered by the RO in an October 2015 rating decision.  While the readjudication of the claim was conducted in a rating decision rather than a SSOC, the additional evidence was clearly considered by the RO in the first instance.  The Veteran is not prejudiced because he was notified of the RO's consideration of the evidence and readjudication of his claim in a rating decision rather than a SSOC.  Reasons and bases were provided in the rating decision, and the pertinent regulations were adequately provided in the February 2013 SOC.  A remand of the claim for service connection for a dental disability for compensation purposes solely to transpose the information from the October 2015 rating decision into the format of a SSOC would only delay a decision of this claim and would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546   (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Accordingly, the Board will proceed with adjudication of this claim.


The Veteran's varicose veins claim comes before the Board on appeal from a June 2012 rating decision by the RO, which, in pertinent, part, denied the petition to reopen the claim because new and material evidence had not been submitted since the March 2006 rating decision which originally denied service connection.  In January 2007, the Veteran filed a notice of disagreement (NOD) with that rating decision.  The RO subsequently notified the Veteran that the January 2007 NOD, which it classified as a substantive appeal, was not timely filed within 60 days after a March 2006 SOC.  However, that letter erroneously reported that the varicose veins claim was first adjudicated by the RO in July 2005, when, in fact, it was first adjudicated in March 2006.  In essence, the RO did not consider the March 2006 rating decision.  Given that the Veteran filed a timely NOD, the claim remains open and the Board retains jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App 37, 46-47 (2009).  Since the Veteran has already filed a substantive appeal for the new and material evidence aspect of this issue, and that additional development is needed on remand, the Board will direct that this development be undertaken, and, if the benefit is not granted, that a SSOC be issued readjudicating the claim.

The Veteran's hearing loss claim comes before the Board on appeal from a March 2006 rating decision of the RO.  As previously discussed, the RO did not consider the March 2006 rating decision in determining the Veteran's January 2007 correspondence, which also discussed hearing loss, to not constitute a valid NOD.  To date, an SOC has not been issued concerning this claim.  

In June 2016 the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for varicose veins of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A July 2005 rating decision denied the claim for service connection for a dental disability on the basis that the Veteran did not sustain in-service trauma or disease, such as osteomyelitis, that caused a loss of substance of the body of the maxilla or mandible resulting in the loss of his teeth, and, therefore, that the Veteran's dental condition is not a disability for which VA disability compensation is payable.  

2. The Veteran submitted a timely NOD in September 2005 and the RO issued an SOC in March 2006, but he did not perfect an appeal within the relevant appeal period following the issuance of the SOC. 

3. Additional evidence submitted since July 2005 on the issue of service connection for a dental condition for compensation purposes does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302 (2015).

2. New and material evidence has not been submitted to reopen the claim for service connection for a dental disability for compensation purposes.  38 U.S.C.A.   § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a February 2012 letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained available service treatment records (STRs) and post-service VA treatment records.  Private treatment records, photographs, and lay statements are also on file.  

The Board notes that the Veteran's wife testified that some of the Veteran's STRs were destroyed by fire and that additional treatment records from Wiesbaden Hospital may be outstanding.  The Board also observes that the Veteran has not been afforded a VA examination in connection with this claim.  In this case, the Veteran has maintained throughout the course of the appeal that his teeth were knocked out while unloading a .50 caliber machine gun during service.  He has not contended that he sustained in-service trauma or disease such as osteomyelitis which caused a loss of substance of the body of the maxilla or mandible resulting in the loss of his teeth.  As will be discussed, this claim turns on the fact that VA regulations require that bone loss through trauma or disease be shown in order to be awarded compensation for a dental disability.  Therefore, the Board finds that further attempts to obtain additional records would not reasonably lead to substantiating the claim, and that a VA examination is not required.  Thus, the duty to assist has been satisfied.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran and his wife, and they testified to events in service, treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his wife provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
	
II. Claim to Reopen

The Veteran's claim seeking entitlement to service connection for a dental disability for compensation purposes was previously denied in a July 2005 rating decision.  The Veteran submitted a timely NOD in September 2005 and the RO issued an SOC in March 2006.  The Veteran did not submit a VA Form 9 or other correspondence containing the necessary information for an appeal within the expiration of the year following the July 2005 rating decision or within 60 days of the March 2006 SOC, nor has VA otherwise treated the dental disability claim as currently on appeal.  See Percy, 23 Vet. App at 46-47.  To the contrary, in January 2007, the RO informed the Veteran that his January 2007  "Notice of Disagreement" was not a timely substantive appeal as to this issue.  Therefore, the July 2005 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302 (2015).

In November 2011, the Veteran filed a claim to reopen and establish service connection for a dental disability.  In a June 2012 rating decision, the RO declined to reopen the claim.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the July 2005 denial of service connection for a dental disability for compensation purposes was that the Veteran did not sustain in-service trauma or disease such as osteomyelitis that caused a loss of substance of the body of the maxilla or mandible resulting in the loss of his teeth, and, therefore, that the Veteran's dental condition is not a disability for which VA disability compensation is payable.  

The evidence considered at the time of the July 2005 rating decision included the Veteran's STRs and the Veteran's lay statements reporting that his teeth were knocked out by the barrel of a .50 caliber machine gun during service in Germany.  

The evidence added to the record since the July 2005 rating decision consists of photographs and x-rays of the Veteran's teeth and dental bridges; additional lay statements from the Veteran, his wife, and friends T. S. and M. S.; the Veteran's and his wife's hearing testimony; and VA treatment records which do not show any treatment for dental conditions.  

The evidence is new because it was not previously submitted to agency decisionmakers.  However, none of the evidence is material because it could not reasonably substantiate the claim for service connection for a dental disability were it to be reopened.  This is so because the lay statements from the Veteran, his wife, and friends, including the hearing testimony, do not contain reports that the Veteran suffered a loss of substance of the body of the maxilla or mandible from trauma or disease resulting in the loss of teeth.  See 38 C.F.R. § 4.150 (2015).  Likewise, the photographs of teeth and dental bridges do not show those conditions, and the VA treatment records do not show dental treatment.  The Board acknowledges that the Veteran lost teeth as a result of the trauma he sustained in service, and that he was provided with a bridge in serivce; however, service connection may only be granted for trauma which resulted in loss of substance of the body of the maxilla or mandible, and such is not shown here.
 
Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for a dental condition for compensation purposes, and that the claim to reopen as it pertains to this issue must be denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for a dental disability for compensation purposes.  The request to reopen this claim is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the claim for service connection for varicose veins, the Veteran testified that he has experienced pain in his right leg since a .50 caliber machine gun fell and cut his leg during service, and that the varicose veins are related to that injury.  He testified that he was treated in Wiesbaden Hospital during service for the initial injury, and then had surgery for the varicose veins in 2005.

The Veteran's STRs reflect that on May 3, 1954 he was admitted to the dispensary because of an abscess on the anterolateral aspect of his right leg.  The Veteran was treated with antibiotics with good results, but subsequently developed numerous small furuncles over the posterior and lateral aspects of the same extremity.  The Veteran was then treated with wet-soaks and antibiotics, and all lab work was negative except for the infection.  An impression of recurrent furunculosis was rendered.  On May 23, 1954, the Veteran was released to duty; the accompanying clinical record cover sheet noted cellulitis with lymphangitis, organism undetermined, right lower leg.  The Veteran's February 1955 separation examination noted a one inch vertical scar on the right calf, and, in the notes section, that in 1954 the Veteran was hospitalized for 30 days in Birkenfield, Germany for a boil, with no complications or sequela.  

An October 1992 VA general medical examiner and a May 2005 VA scars examiner noted varicose veins in the right leg.  Treatment records from Dr. Rohrbach in February, June, and October 2005 noted a prior medical history of venous insufficiency in connection with the Veteran's treatment for heart conditions.  

Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner should opine as to whether any varicose veins of the right lower extremity present during the pendency of the claim are related to service or to the service-connected right calf scar.  

Additionally, the AOJ should attempt to obtain the Veteran's service personnel records, records from Wiesbaden Hospital, records from the Veteran's 2005 varicose vein surgery, as well as updated private and VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning the Veteran's hearing loss claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue an SOC addressing the Veteran's appeal concerning entitlement to service connection for hearing loss.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Request the Veteran's service personnel records, and records from Wiesbaden Hospital.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Ask the Veteran to provide completed release forms for private Drs. Duffy and Rohrbach, and for the provider who performed surgery on the Veteran's varicose veins in 2005.  After securing the necessary releases, the AOJ should request any relevant records that are not duplicative of those in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After the above has been completed to the extent possible, schedule the Veteran for an artery and vein examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should report if varicose veins of the right lower extremity are present, or if such have been present during the pendency of the claim (since September 2005).

b. If varicose veins have been present during the pendency of the claim, is it at least as likely as not (50 percent probability or greater) that the varicose vein condition is causally related to service?  Please explain why or why not, to include a discussion of the Veteran's May 1954 hospitalization for cellulitis with lymphangitis and the February 1955 separation examination report noting a one inch vertical scar on the right calf, and noting that in 1954 the Veteran was hospitalized for 30 days in Birkenfield, Germany for a boil, with no complications or sequela.  

c. If not related to service, is it at least as likely as not that the Veteran's varicose veins were caused by the service-connected right calf scar?  Please explain why or why not.  

d. If not caused by the right calf scar, is it at least as likely as not that the varicose veins have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the right leg calf scar?  Please explain why or why not.

e. If the examiner finds that the varicose veins have been permanently worsened beyond normal progression (aggravated) by the right leg calf scar, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the varicose veins that is attributed to the right leg calf scar.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for varicose veins of the right lower extremity.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


